Notice of Pre-AIA  or AIA  Status
This is a first Office action on the merits for application serial number 16/769,617 filed 6/04/20.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/22.

The information disclosure statement (IDS) submitted on 7/30/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

The drawings are objected to because:
Fig. 26 requires bracketing “}”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Backrest 105;
Axis system 13;
Numbers 66 and 67 are  not found in figure 3 as indicated in the description;
Spacer 319;
Pin 34 is not found in figures 15, 17, 20 and 22 as indicated in paragraphs [00109, 00111, 00114, 00116]; and
66 is not found in figures 21 as indicated in at least paragraph [00115]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
06 [at least Fig.12]; and
309 and 312 [at least Fig.13];
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The disclosure has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the language “a second cavity aligned perpendicularly to said at least one middle lug” is indefinite as the middle lug(s) have not been defined as having a direction.  It appears an accurate description would read “a second cavity aligned perpendicularly to said first cavity 
Claim 2 recites the limitation “said top assembly and middle assembly include a first cylindrical surface and a second cylindrical surface” which fails to accurately describe the invention as disclosed. The limitation implies that each of the top assembly and middle assembly include first and second cylindrical surfaces. It appears that applicant intended to recite “ said top assembly and middle assembly respectively include a first cylindrical surface and a second cylindrical surface”?
Also in claim 2, “the subject” lacks antecedent basis.
In claim 4, “said at least one middle lug having a predetermined shape” lacks antecedent base.  The at least one middle lug was not introduced as having a predetermined shape.  Consistent language must be used throughout the claims.
In claim 5, the recitation “male spherical stops coupled symmetrically to forward portion of said horizontal plate” is unclear.  It appears some langue is missing and applicant may have intended  “male spherical stops coupled symmetrically to a forward portion of said horizontal plate”?

Claims 1-5 appear allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The examiner has considered the inventive step analysis in the written opinion mailed 7/02/20 in parent application PCT/IL2020/050333 but disagrees with positions taken therein.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2016/0169441 to Hung et al.  provide a base 22 having “lugs” 24 securing a middle assembly thereto about a first rotation axis, the middle assembly including “lugs” 33 securing a top assembly thereto about a second rotation axis R2.  The top and middle assemblies do not move as called for int eh last wherein clause of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636

/Robert Canfield/Primary Examiner, Art Unit 3636